Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11-14, 19-25, 29, 31 and 33 of U.S. Patent No. 10551452. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by claims of US 10551452.
17216163					US 10551452
21. A method of automatically tuning a radio frequency (RF) coil, for use with a magnetic resonance imaging (MRI) system to transmit and/or receive RF signals, using a tuning circuit connected to the RF coil, the method comprising: determining a resonant frequency of the RF coil based on detected electromagnetic noise; and setting, based on the determined resonant frequency of the RF coil, at least one value of the tuning circuit to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system.
1. A method of automatically tuning a radio frequency coil for use with a magnetic resonance imaging system using a tuning system comprising a tuning circuit connected to the radio frequency coil, the method comprising: determining information indicative of a Larmor frequency of the magnetic resonance imaging system; and using a controller to automatically set at least one value of the tuning circuit to cause the radio frequency coil to resonate at approximately the Larmor frequency based on the determined information, wherein: the tuning circuit comprises at least one tuning element arranged across a first output and a second output of the tuning circuit, the tuning system further comprises an output connector connected to the first output and the second output of the tuning circuit, and the output connector is configured to connect to a coil connector of the radio frequency coil.
9. The method of claim 1, further comprising: controlling the radio frequency coil to detect electromagnetic noise; determining a current resonant frequency of the radio frequency coil based on the detected electromagnetic noise, wherein the determined current resonant frequency is used by the controller to set the at least one value of the tuning element.
22. The method of claim 21, further comprising obtaining information indicative of the Larmor frequency of the MRI system.
2. The method of claim 1, wherein determining information indicative of the Larmor frequency comprises estimating an actual Larmor frequency of the magnetic resonance system.
23. The method of claim 22, wherein obtaining information indicative of the Larmor frequency comprises estimating a Larmor frequency based on measuring magnetic resonance signals emitted from a sample.
2. The method of claim 1, wherein determining information indicative of the Larmor frequency comprises estimating an actual Larmor frequency of the magnetic resonance system.
3. The method of claim 2, wherein estimating an actual Larmor frequency comprises measuring magnetic resonance signals emitted from a sample.
24. The method of claim 22, wherein obtaining information indicative of a Larmor frequency comprises measuring a B.sub.0 magnetic field strength produced by the MRI system.
4. The method of claim 1, wherein determining information indicative of a Larmor frequency comprises measuring a current B.sub.0 magnetic field strength produced by the magnetic resonance imaging system.


25. The method of claim 21, wherein determining the resonant frequency of the RF coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
8. The method of claim 7, wherein determining the current resonant frequency of the radio frequency coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the radio frequency coil exhibited a maximum response.
26. A tuning system configured to tune a radio frequency (RF) coil, the RF coil for use with a magnetic resonance imaging (MRI) system to transmit and/or receive RF signals, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; and a controller configured to set at least one value for the at least one tuning element to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system, wherein the controller is configured to: determine a resonant frequency of the RF coil based on detected electromagnetic noise, and use the determined resonant frequency to set the at least one value of the at least one tuning element.

11. A tuning system configured to tune a radio frequency coil for use with a magnetic resonance imaging system, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the radio frequency coil resonates; and a controller configured to set at least one value for the tuning element to cause the radio frequency coil to resonate at approximately a Larmor frequency of the magnetic resonance imaging system determined by the tuning system, wherein: the at least one tuning element is arranged across a first output and a second output of the tuning circuit; the tuning system further comprises an output connector connected to the first output and the second output of the tuning circuit; and the output connector is configured to connect to a coil connector of the radio frequency coil.
18. The tuning system of claim 11, wherein the controller is configured to control the radio frequency coil to detect electromagnetic noise in an environment of the magnetic resonance imaging system, and to determine a current resonant frequency of the radio frequency coil based on the detected electromagnetic noise, wherein the determined current resonant frequency is used by the controller to set the at least one value of the tuning element.
27. The tuning system of claim 26, wherein the tuning system is configured to obtain information indicative of the Larmor frequency at least in part by estimating a Larmor frequency of the magnetic resonance system.
12. The tuning system of claim 11, wherein the information indicative of the Larmor frequency is determined by the tuning system at least in part by estimating an actual Larmor frequency of the magnetic resonance system.
28. The tuning system of claim 27, wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the RF coil.
13. The tuning system of claim 12, wherein estimating an actual Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the radio frequency coil.
29. The tuning system of claim 27, wherein the information indicative of the Larmor frequency is obtained by the tuning system at least in part by measuring a B.sub.0 magnetic field strength produced by the MRI system using at least one sensor.
14. The tuning system of claim 11, wherein the information indicative of the Larmor frequency is determined by the tuning system at least in part by measuring a current B.sub.0 magnetic field strength produced by the magnetic resonance imaging system using at least one sensor.
30. The tuning system of claim 26, wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
19. The tuning system of claim 18, wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the radio frequency coil exhibited a maximum response.
31. The tuning system of claim 26, wherein the tuning circuit comprises a balanced tuning network.
20. The tuning system of claim 11, wherein the tuning circuit comprises a balanced tuning network.
32. The tuning system of claim 26, wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element.
21. The tuning system of claim 11, wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element.
33. The tuning system of claim 26, wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
22. The tuning system of claim 11, wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the resonance tuning element.
34. The tuning system of claim 26, wherein the at least one tuning element includes a first coupling tuning element arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element arranged between a second input of the tuning circuit and the second output of the tuning circuit.

23. The tuning system of claim 11, wherein the at least one tuning element includes a first coupling tuning element arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element arranged between a second input of the tuning circuit and the second output of the tuning circuit.
35. The tuning system of claim 34, wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element.
24. The tuning system of claim 23, wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element.
36. The tuning system of claim 34, wherein the first coupling tuning element and/or the second coupling tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set a value for the first coupling tuning element and/or the second coupling tuning element.
25. The tuning system of claim 23, wherein the first coupling tuning element and/or the second coupling tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set a value for the first coupling tuning element and/or the second coupling tuning element.
37. The tuning system of claim 36, wherein at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
29. The tuning system of claim 28, wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the resonance tuning element.
38. The tuning system of claim 26, wherein the MRI system is a low-field MRI system.

31. The tuning system of claim 11, wherein the magnetic resonance imaging system is a low-field magnetic resonance imaging system.
39. The tuning system of claim 38, wherein a field strength of the low-field MRI system is less than or equal to 0.1 T and greater than or equal to 50 mT.
33. The tuning system of claim 31, wherein the desired field strength is less than or equal to approximately 0.1 T and greater than or equal to approximately 50 mT.









Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10996296. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant invention are anticipated by claims of US 10996296. 

	17216163						US 10996296
21. A method of automatically tuning a radio frequency (RF) coil, for use with a magnetic resonance imaging (MRI) system to transmit and/or receive RF signals, using a tuning circuit connected to the RF coil, the method comprising: determining a resonant frequency of the RF coil based on detected electromagnetic noise; and setting, based on the determined resonant frequency of the RF coil, at least one value of the tuning circuit to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system.
1. A method of automatically tuning a radio frequency (RF) coil configured to receive and/or transmit RF signals and for use with a magnetic resonance imaging (MRI) system using a tuning circuit connected to the RF coil, the method comprising: obtaining information indicative of a Larmor frequency of the MRI system; and using a controller of the MRI system: controlling the RF coil to detect electromagnetic noise in an environment of the MRI system; determining a resonant frequency of the RF coil based on the detected electromagnetic noise; and setting, based on the determined resonant frequency, at least one value of the tuning circuit to cause the RF coil to resonate at approximately the Larmor frequency.
22. The method of claim 21, further comprising obtaining information indicative of the Larmor frequency of the MRI system.
2. The method of claim 1, wherein obtaining information indicative of the Larmor frequency comprises estimating a Larmor frequency of the MRI system.
23. The method of claim 22, wherein obtaining information indicative of the Larmor frequency comprises estimating a Larmor frequency based on measuring magnetic resonance signals emitted from a sample.
3. The method of claim 2, wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample.
24. The method of claim 22, wherein obtaining information indicative of a Larmor frequency comprises measuring a B.sub.0 magnetic field strength produced by the MRI system.
4. The method of claim 1, wherein obtaining information indicative of a Larmor frequency comprises measuring a B.sub.0 magnetic field strength produced by the MRI system.
25. The method of claim 21, wherein determining the resonant frequency of the RF coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.

5. The method of claim 1, wherein determining the resonant frequency of the RF coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
26. A tuning system configured to tune a radio frequency (RF) coil, the RF coil for use with a magnetic resonance imaging (MRI) system to transmit and/or receive RF signals, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; and a controller configured to set at least one value for the at least one tuning element to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system, wherein the controller is configured to: determine a resonant frequency of the RF coil based on detected electromagnetic noise, and use the determined resonant frequency to set the at least one value of the at least one tuning element.

6. A tuning system configured to tune a radio frequency (RF) coil configured to receive and/or transmit RF signals and for use with a magnetic resonance imaging (MRI) system, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; and a controller configured to set at least one value for the at least one tuning element to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system obtained by the tuning system, wherein the controller is configured to control the RF coil to detect electromagnetic noise in an environment of the MRI system, to determine a resonant frequency of the RF coil based on the detected electromagnetic noise, and to use the determined resonant frequency to set the at least one value of the at least one tuning element.
27. The tuning system of claim 26, wherein the tuning system is configured to obtain information indicative of the Larmor frequency at least in part by estimating a Larmor frequency of the magnetic resonance system.
7. The tuning system of claim 6, wherein information indicative of the Larmor frequency is obtained by the tuning system at least in part by estimating a Larmor frequency of the magnetic resonance system
28. The tuning system of claim 27, wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the RF coil.
8. The tuning system of claim 7, wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the RF coil.
29. The tuning system of claim 27, wherein the information indicative of the Larmor frequency is obtained by the tuning system at least in part by measuring a B.sub.0 magnetic field strength produced by the MRI system using at least one sensor.
9. The tuning system of claim 7, wherein the information indicative of the Larmor frequency is obtained by the tuning system at least in part by measuring a B.sub.0 magnetic field strength produced by the MRI system using at least one sensor.

30. The tuning system of claim 26, wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
10. The tuning system of claim 6, wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
31. The tuning system of claim 26, wherein the tuning circuit comprises a balanced tuning network.
11. The tuning system of claim 6, wherein the tuning circuit comprises a balanced tuning network.
32. The tuning system of claim 26, wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element.
12. The tuning system of claim 6, wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element.

33. The tuning system of claim 26, wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
13. The tuning system of claim 6, wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
34. The tuning system of claim 26, wherein the at least one tuning element includes a first coupling tuning element arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element arranged between a second input of the tuning circuit and the second output of the tuning circuit.
14. The tuning system of claim 6, wherein the at least one tuning element includes a first coupling tuning element arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element arranged between a second input of the tuning circuit and the second output of the tuning circuit.
35. The tuning system of claim 34, wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element.
15. The tuning system of claim 14, wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element.
36. The tuning system of claim 34, wherein the first coupling tuning element and/or the second coupling tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set a value for the first coupling tuning element and/or the second coupling tuning element.
16. The tuning system of claim 14, wherein the first coupling tuning element and/or the second coupling tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set a value for the first coupling tuning element and/or the second coupling tuning element.
37. The tuning system of claim 36, wherein at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
17. The tuning system of claim 16, wherein at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
38. The tuning system of claim 26, wherein the MRI system is a low-field MRI system
18. The tuning system of claim 6, wherein the MRI system is a low-field MRI system.
39. The tuning system of claim 38, wherein a field strength of the low-field MRI system is less than or equal to 0.1 T and greater than or equal to 50 mT.
19. The tuning system of claim 18, wherein a field strength of the low-field MRI system is less than or equal to 0.1 T and greater than or equal to 50 mT.
40. A magnetic resonance imaging (MRI) system, comprising: a B.sub.0 magnet configured to provide a B.sub.0 field; a radio frequency (RF) coil for transmitting and/or receiving RF signals; and a tuning system configured to tune the RF coil, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; and a controller configured to set at least one value for the at least one tuning element to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system, wherein the controller is configured to: determine a resonant frequency of the RF coil based on the detected electromagnetic noise, and use the determined resonant frequency to set the at least one value of the at least one tuning element.
20. A magnetic resonance imaging (MRI) system, comprising: a B.sub.0 magnet configured to provide a B.sub.0 field; at least one radio frequency (RF) coil configured to receive and/or transmit RF signals; and a tuning system configured to tune the at least one RF coil, the tuning system comprising: a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; and a controller configured to set at least one value for the at least one tuning element to cause the at least one RF coil to resonate at approximately a Larmor frequency of the MRI system obtained by the tuning system, wherein the controller is configured to control the at least one RF coil to detect electromagnetic noise in an environment of the MRI system, to determine a resonant frequency of the RF coil based on the detected electromagnetic noise, and to use the determined resonant frequency to set the at least one value of the at least one tuning element.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-27, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484).
Sohn et al. teach A method of automatically tuning a radio frequency (RF) coil, for use with a magnetic resonance imaging (MRI) system to transmit and/or receive RF signals, using a tuning circuit connected to the RF coil, (Note par. 15) the method comprising: 
Sohn et al. does not teach determining a resonant frequency of the RF coil based on detected electromagnetic noise; and 
setting, based on the determined resonant frequency of the RF coil, at least one value of the tuning circuit to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system.
Kumar et al. teach determining a resonant frequency of the RF coil based on detected electromagnetic noise; (signal processing unit 208 determines the peak value relative the full spectrum of radiation (based on detected electromagnetic noise) as the resonant frequency; paragraphs [0039, 0042]and 
setting, based on the determined resonant frequency of the RF coil, at least one value of the tuning circuit to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system. (controller unit 112 adjusts value for digitally tunable capacitor 110 of RF coil 108 in the amount needed to cause coil to resonate at or around the Larmor frequency relative the current resonant frequency detected by RF detector 206; paragraphs [0039, 0042, 0046]).
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kumar et al. because it would provide elimination of repetitive and/or iterative manual tuning process in various bore. (Note Kumar et al. par. 63)
Regarding claim 22, Sohn et al. teach obtaining information indicative of the Larmor frequency of the MRI system. (Note par. 16, receive RF energy from the subject during the medical imaging process and an array of reactive components coupled to the RF element and configured to adjust at least one of an impedance transformation and a frequency tuning associated with the RF element)
Regarding claim 25, Sohn et al. does not teach  wherein determining the resonant frequency of the RF coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response. 
Kumar et al. teach wherein determining the resonant frequency of the RF coil comprises identifying a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response. (RF detector 206 detects a full frequency spectrum of received radiation and signal processing unit 208 determines the peak (maximum response) from that spectrum as the resonant frequency; paragraphs [0039, 0042]). 
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kumar et al. because it would provide elimination of repetitive and/or iterative manual tuning process in various bore. (Note Kumar et al. par. 63)
Regarding claim 26, Sohn et al. teach A tuning system configured to tune a radio frequency coil for use with a magnetic resonance imaging system, the tuning system (Note abstract ) comprising:
a tuning circuit including at least one tuning element configured to affect a frequency at which the radio frequency coil resonates; (Note par. 71) and  5774967.1Application No.: Not Yet Assigned4 Docket No.: 00354.70010US02 Preliminary Amendment 
a controller configured to set at least one value for the tuning element to cause the radio frequency coil to resonate at approximately a Larmor frequency of the magnetic resonance imaging system determined by the tuning system. (Note 408 Fig. 8, par. 73)
Sohn et al. does not teach wherein the controller is configured to: determine a resonant frequency of the RF coil based on detected electromagnetic noise, and use the determined resonant frequency to set the at least one value of the at least one tuning element.
Kumar et al. teach wherein the controller is configured to: determine a resonant frequency of the RF coil based on detected electromagnetic noise, (RF detector 206 detects a full spectrum (detect electromagnetic noise) of received radiation and signal processing unit 208 determines the peak from that spectrum as the resonant frequency; paragraphs [0039, 0042]and use the determined resonant frequency to set the at least one value of the at least one tuning element. (controller unit 112 adjusts value for digitally tunable capacitor 110 of RF coil 108 in the amount needed to cause coil to resonate at or around the Larmor frequency relative the current resonant frequency detected by RF detector 206; paragraphs [0039, 0042, 0046]).
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kumar et al. because it would provide elimination of repetitive and/or iterative manual tuning process in various bore. (Note Kumar et al. par. 63)

Regarding claim 27, Sohn et al. teach wherein the tuning system is configured to obtain information indicative of the Larmor frequency at least in part by estimating a Larmor frequency of the magnetic resonance system. (Note claim 12)
Regarding claim 30, Sohn et al. does not teach wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response.
Kumar et al. teach wherein the controller is configured to identify a frequency in spectra of the detected electromagnetic noise at which the RF coil exhibits a maximum response. (RF detector 206 detects a full frequency spectrum of received radiation and signal processing unit 208 determines the peak (maximum response) from that spectrum as the resonant frequency; paragraphs [0039, 0042]). 
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kumar et al. because it would provide elimination of repetitive and/or iterative manual tuning process in various bore. (Note Kumar et al. par. 63)

Regarding claim 40, Sohn et al. teach A magnetic resonance imaging (MRI) system, (Note Fig. 2) comprising: 
a B.sub.0 magnet configured to provide a B.sub.0 field; (Note 124, par. 41 and Fig. 2)
a radio frequency (RF) coil for transmitting and/or receiving RF signals; (Note 402, par. 71) and 
a tuning system configured to tune the RF coil, the tuning system comprising: 
a tuning circuit including at least one tuning element configured to affect a frequency at which the RF coil resonates; (Note par. 73, the automatic tuning control bock 408 may include a reactance-array switching driver to turn on or off in each branch among the capacitor (and/or inductor) arrays, par. 75, capacitances) and 
a controller configured to set at least one value for the at least one tuning element to cause the RF coil to resonate at approximately a Larmor frequency of the MRI system, (Note 408 Fig. 8, par. 73) 
Sohn et al. does not teach wherein the controller is configured to: 
determine a resonant frequency of the RF coil based on the detected electromagnetic noise, and use the determined resonant frequency to set the at least one value of the at least one tuning element.
Kumar et al. teach wherein the controller is configured to: 
determine a resonant frequency of the RF coil based on the detected electromagnetic noise, (RF detector 206 detects a full spectrum (detect electromagnetic noise) of received radiation and signal processing unit 208 determines the peak from that spectrum as the resonant frequency; paragraphs [0039, 0042] and use the determined resonant frequency to set the at least one value of the at least one tuning element. (controller unit 112 adjusts value for digitally tunable capacitor 110 of RF coil 108 in the amount needed to cause coil to resonate at or around the Larmor frequency relative the current resonant frequency detected by RF detector 206; paragraphs [0039, 0042, 0046]).
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kumar et al. because it would provide elimination of repetitive and/or iterative manual tuning process in various bore. (Note Kumar et al. par. 63)

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Kawachi et al. (US 4545384).
Sohn et al. teach the instant invention except:
Regarding claim 23, Sohn et al. does not teach wherein obtaining information indicative of the Larmor frequency comprises estimating a Larmor frequency based on measuring magnetic resonance signals emitted from a sample.
Kawachi et al. teach obtaining information indicative of the Larmor frequency comprises estimating a Larmor frequency based on measuring magnetic resonance signals emitted from a sample. (Note claim 3)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kawachi et al. because it would produce an image without the appearance of a blur. (Note Kawachi column 2, lines 11-16.)
Regarding claim 28, Sohn et al. teach wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the RF coil.
Kawachi et al. wherein estimating the Larmor frequency comprises measuring magnetic resonance signals emitted from a sample using the RF coil. (Note claim 3)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Kawachi et al. because it would produce an image without the appearance of a blur. (Note Kawachi column 2, lines 11-16.)

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Dannels et al. (US 20070279060).
Sohn et al. teach the instant invention except:
Regarding claim 24, Sohn et al. does not teach wherein obtaining information indicative of a Larmor frequency comprises measuring a B.sub.0 magnetic field strength produced by the MRI system.
Dannels et al. teach wherein obtaining information indicative of a Larmor frequency comprises measuring a B.sub.0 magnetic field strength produced by the MRI system. (Note claim 20 and par. 4)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Dannels et al. because it would to correct for the determined magnitude shift of the main B.sub.0 magnetic field. (Note Dannels et al. abstract)
Regarding claim 29, Sohn et al. does not teach wherein the information indicative of the Larmor frequency is obtained by the tuning system at least in part by measuring a B.sub.0 magnetic field strength produced by the MRI system using at least one sensor.
Dannels et al. teach wherein the information indicative of the Larmor frequency is obtained by the tuning system at least in part by measuring a B.sub.0 magnetic field strength produced by the MRI system using at least one sensor. (Note claim 20 and par. 4)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Dannels et al. because it would to correct for the determined magnitude shift of the main B.sub.0 magnetic field. (Note Dannels et al. abstract)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Nishihara et al. (US 4755756).
Sohn et al. teaches the instant invention except:
Regarding claim 31, Sohn et al. does not teach wherein the tuning circuit comprises a balanced tuning network.
Nishihara et al. teaches wherein the tuning circuit comprises a balanced tuning network. (Note claim 1)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Nishihara et al. because it would maximize the electric power supplied to the coil. (Note column 2, lines 9-10)

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Takahashi (US 4837516).
Sohn et al. teaches the instant invention except:
Regarding claim 32, Sohn et al. does not teach wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element.
Takashi et al. teach wherein the at least one tuning element comprises at least one configurable tuning element comprising a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set the at least one value for the at least one configurable tuning element. (Note column 4, lines 23-37)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Takahashi because it would provide an NMR imaging apparatus including the tuning device which is capable of functioning responsively and accurately in the presence of a strong magnetic field without disturbing the homogeneity of the magnetic field. (Note column 2, lines 27-30) 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Reykowski (US 20150346295).
Sohn et al. teaches the instant invention except:
Sohn et al. does not teach wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
Reykowski teach wherein the at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element. (Note par. 31)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Reykowski because it would allow the output received at the output of the coil amplifier is minimized or removed. (Note Reykowski par. 31)

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Mareci et al. (US 20100256481).
Sohn et al. teach the instant invention except:
Regarding claim 34, Sohn et al. does not teach wherein the at least one tuning element includes a first coupling tuning element arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element arranged between a second input of the tuning circuit and the second output of the tuning circuit. 
Mareci et al. teach wherein the at least one tuning element includes a first coupling tuning element (capacitors in array, Fig. 1) arranged between a first input of the tuning circuit and the first output of the tuning circuit and a second coupling tuning element (capacitors in array, Fig. 1) arranged between a second input of the tuning circuit and the second output of the tuning circuit. (Note Fig. 4 capacitor array)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Mareci et al. because it would enhance the coupling between the implant coil and external coil and the SNR of the MRI/S signal, respectively. (Note Mareci et al. par. 6) 
Regarding claim 36, Sohn et al. teach wherein the first coupling tuning element and/or the second coupling tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set a value for the first coupling tuning element and/or the second coupling tuning element. (Note 403 and 408)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Mareci et al. (US 20100256481) in view of Qiyan et al. (US 20030119677).
Sohn et al. teach the instant invention except:
Regarding claim 35, Sohn et al. does not teach Sohn et al. does not teach wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element.
Qiyan et al. teach wherein the first coupling tuning element and/or the second coupling tuning element comprises a variable capacitor, and wherein the controller is configured to send at least one control instruction to drive one or more motors adapted to set a value for the first coupling tuning element and/or the second coupling tuning element. (Note pars. 7, 87)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Tanabe because it would improve actuation time of prior-art tunable superconductor resonator devices. (Note par. 5)

Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Mareci et al. (US 20100256481) in view of Vaughan, JR. et al. (US 20120032678).
Sohn et al. teach the instant invention except:
Regarding claim 37, Sohn et al. does not teach wherein at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element.
Vaughan, JR. et al. teach wherein at least one tuning element comprises a switched network of fixed-value capacitors, wherein the switched network includes a plurality of capacitive branches, and wherein the controller is configured to control the state of switches in each of the plurality of capacitive branches to set the value for the at least one tuning element. (Note par. 113 and Fig. 13)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Vaughan, JR. et al. because it would allow the resonance  frequency to be automatically tuned. (Note par. 163)

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20130285659) in view of Kumar et al. (US 20130113484) in view of Viswanathan (US 20070085544).
Sohn et al. teaches the instant invention except:
Regarding claim 38, Sohn et al. does not teach wherein the MRI system is a low-field MRI system.
Viswanathan teach wherein the magnetic resonance imaging system is a low-field magnetic resonance imaging system. (Note claim 1) 
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Viswananthan because it would provide low energy deposition in tissues. 
Regarding claim 39, Sohn et al. does not teach wherein a field strength of the low-field MRI system is less than or equal to 0.1 T and greater than or equal to 50 mT.
Viswanathan teach wherein the desired field strength is less than or equal to approximately .2T and greater than or equal to approximately .1T. (Note claim 5)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Sohn et al. to include the teaching of Viswananthan because it would provide low energy deposition in tissues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858